DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (US 2016/0086946).
(Claim 1) Yin et al. teach a method, comprising:
removing a dummy gate to form a gate trench (fig. 1 #5C, paragraph 40);
depositing a gate dielectric layer (fig. 2 #8, paragraph 42) over a bottom and sidewalls of the gate trench;
depositing a first work function metal layer (fig. 3A #9a, paragraph 44) over the gate dielectric layer (8);
depositing a dummy layer (9C, paragraph 44) over the first work function metal layer;
introducing an impurity into the dummy layer and the first work function metal layer after depositing the dummy layer (paragraph 45);
removing the dummy layer (fig. 3D) after introducing the impurity into the dummy layer and the first work function metal layer (paragraph 47); and
filling the gate trench with a conductive material (fig. 3F #9G, paragraph 49) after removing the dummy layer.
(Claim 2) Yin et al. teach the method, further comprising:
depositing a second work function metal layer (fig. 3F #9E) over the first work function metal layer (9A) after removing the dummy layer (9C, paragraph 49).
(Claim 3) Yin et al. teach wherein depositing the second work function metal (fig. 3F #9E) layer is performed such that the second work function metal layer is spaced apart (9B) from the first work function metal layer (9A).
(Claim 4) Yin et al. teach wherein the dummy layer (9C, SiGe, paragraph 44) and the first work function metal layer (9A, TiN) comprise different materials.
(Claim 6) Yin et al. teach wherein introducing the impurity into the dummy layer and the first work function metal layer comprises:
depositing a work function adjusting layer over the dummy layer (fig. 3B, arrows, surface implant, paragraph 45); and
annealing the work function adjusting layer such that the impurity diffuses from the work function adjusting layer into the dummy layer and the first work function metal layer (paragraph 46).
Claims 9, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al. (US 2018/0145149).
(Claim 9) Yin et al. teach a method, comprising:
removing a dummy gate to form a gate trench (fig. 3, paragraph 24);
depositing a gate dielectric layer (fig. 4 #402, paragraph 26) over a bottom and sidewalls of the gate trench:
depositing a first work function metal layer (fig. 5 #502, 504, paragraph 28) over the gate dielectric layer;
depositing a dummy layer (fig. 5 #506, paragraph 32) over the first work function metal layer;
depositing a work function adjusting layer (fig. 5 #508, paragraph 32) over the dummy layer;
annealing the work function adjusting layer (paragraph 34);
removing the work function adjusting layer (508) after annealing the work function adjusting layer (paragraph 39);
removing the dummy layer (506) after removing the work function adjusting layer (paragraph 39); and
filling the gate trench with a conductive material after removing the dummy layer (paragraph 43).
(Claim 16) Chiang et al. teach a device (fig. 8), comprising:
a gate electrode (804, paragraph 43);
a first work function metal layer (502) wrapping around the gate electrode;
a gate dielectric layer (402) wrapping around the first work function metal layer; and
a tungsten-containing material (702, TaW alloy, paragraph 41) between the gate electrode (804) and the first work function metal layer (502) and spaced apart (802) from the gate electrode (804).
(Claim 20) Chiang et al. teach wherein the tungsten-containing material (702) is in contact with the first work function metal layer (502).
Allowable Subject Matter
Claims 5, 7, 8, 10 – 15 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO -892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 14, 2021